
	
		II
		111th CONGRESS
		1st Session
		S. 1284
		IN THE SENATE OF THE UNITED STATES
		
			June 17, 2009
			Ms. Snowe (for herself
			 and Mrs. Boxer) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To require the implementation of certain recommendations
		  of the National Transportation Safety Board, to require the establishment of
		  national standards with respect to flight requirements for pilots, to require
		  the development of fatigue management plans, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Ensuring One Level of Aviation
			 Safety Act of 2009.
		2.Implementation
			 of recommendations of the National Transportation Safety Board
			(a)Implementation
			 of certain recommendationsNot later than 180 days after the date
			 of the enactment of this Act, the Administrator of the Federal Aviation
			 Administration shall implement the following recommendations of the National
			 Transportation Safety Board:
				(1)Recommendations
			 A–03–53 through A–03–54, dated December 2, 2003 (relating to inspections for
			 general aviation aircraft and low-airspeed alert systems for all
			 aircraft).
				(2)Recommendation
			 A–05–14, dated May 13, 2005 (relating to programs for flight crewmembers who
			 have demonstrated deficiencies in performance or training).
				(3)Recommendations
			 A–06–48 through A–06–51, dated July 10, 2006 (relating to aircraft operations
			 in cold or icy conditions).
				(4)Recommendation
			 A–07–8, dated January 23, 2007 (relating to developing programs of education
			 for air carrier pilots).
				(b)Determinations
			 with respect to pending and future recommendations
				(1)In
			 generalNot later than 180 days after the National Transportation
			 Safety Board provides the Administrator of the Federal Aviation Administration
			 with a safety recommendation, the Administrator shall submit to Congress a
			 notification—
					(A)indicating
			 whether or not the Administrator has determined to implement the
			 recommendation; and
					(B)(i)if the Administrator
			 determines to implement the recommendation, describing the actions the
			 Administrator plans to take to implement the recommendation; or
						(ii)if the Administrator determines
			 not to implement the recommendation, describing the reasons for that
			 determination.
						(2)Pending
			 recommendationsNot later than 180 days after the date of the
			 enactment of this Act, the Administrator of the Federal Aviation Administration
			 shall submit to Congress the notification described in paragraph (1) with
			 respect to each recommendation of the National Transportation Safety
			 Board—
					(A)made before the
			 date of the enactment of this Act; and
					(B)that is not
			 implemented before such date of enactment.
					3.Certification of
			 receipt of Federal Aviation Administration airworthiness directives and other
			 orders by air carriersNot
			 later than 180 days after the date of the enactment of this Act, the
			 Administrator of the Federal Aviation Administration shall submit to Congress a
			 plan that contains—
			(1)a certification
			 process under which each air carrier will certify to the Administration that
			 the air carrier has received an airworthiness directive or other order issued
			 by the Administration; and
			(2)a plan for
			 ensuring the compliance of air carriers with such directives and orders.
			4.Safety
			 inspections of regional air carriers
			(a)In
			 generalThe Administrator of
			 the Federal Aviation Administration shall, not less frequently than once each
			 year, perform random, unannounced, on-site inspections of regional air carriers
			 to ensure that such air carriers are complying with all applicable safety
			 standards of the Administration.
			(b)Regional air
			 carriers definedThe Administrator of the Federal Aviation
			 Administration shall determine which air carriers are regional air carriers for
			 purposes of subsection (a).
			5.Establishment of
			 safety standards with respect to the training, hiring, and operation of
			 aircraft by pilots
			(a)Completion of
			 rulemaking on training programsNot later than 180 days after the
			 date of the enactment of this Act, the Administrator of the Federal Aviation
			 Administration shall issue a final rule with respect to the Notice of Proposed
			 Rulemaking published in the Federal Register on January 12, 2009 (74 Fed. Reg.
			 1280; relating to training programs for flight crewmembers and aircraft
			 dispatchers).
			(b)Establishment
			 of national standard with respect to minimum number of flight hours required to
			 hire commercial aircraft pilotsNot later than 1 year after the
			 date of the enactment of this Act, the Administrator of the Federal Aviation
			 Administration shall revise regulations under part 61 of title 14, Code of
			 Federal Regulations, to increase the minimum number of hours of flight
			 experience required for pilots to conduct flight operations under parts 121 and
			 135 of title 14, Code of Federal Regulations.
			6.Regulations to
			 address pilot fatigue
			(a)Regulations on
			 work hours for pilotsNot
			 later than 180 days after the date of the enactment of this Act, the
			 Administrator of the Federal Aviation Administration shall prescribe
			 regulations specifying limitations on hours of flight time allowed for pilots
			 to address problems relating to pilot fatigue.
			(b)Fatigue
			 management plansNot later
			 than 1 year after the date of the enactment of this Act, the Administrator of
			 the Federal Aviation Administration shall prescribe regulations—
				(1)providing
			 guidance to air carriers to develop plans to ensure that pilots are not
			 operating aircraft while fatigued;
				(2)requiring air
			 carriers to submit such plans to the Administration not later than 180 days
			 after the Administrator issues the final rule with respect to the regulations
			 and to update such plans on a regular basis; and
				(3)establishing
			 standards and procedures for the submission of such plans and the review of
			 such plans by the Administration.
				7.Access by air
			 carriers to information about practical test failures by pilotsSection 44703(h)(1)(A) of title 49, United
			 States Code, is amended—
			(1)in clause (i), by striking ;
			 and and inserting a semicolon;
			(2)by redesignating clause (ii) as clause
			 (iii); and
			(3)by inserting after clause (i) the
			 following:
				
					(ii)any failed attempt of the individual to
				pass a practical test required to obtain a certificate or type rating under
				part 61 of title 14, Code of Federal Regulations;
				and
					.
			8.Oversight of
			 pilot training schoolsNot
			 later than 1 year after the date of the enactment of this Act, the
			 Administrator of the Federal Aviation Administration shall submit to Congress a
			 plan for overseeing pilot schools certified under part 141 of title 14, Code of
			 Federal Regulations, that includes—
			(1)ensuring that the
			 curriculum and course outline requirements for such schools under subpart C of
			 such part are being met; and
			(2)conducting
			 on-site inspections of each such school not less frequently than once every 2
			 years.
			
